IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                             WO
                                                                                       en



STATE OF WASHINGTON,                                                                   ZX>   O-rj
                                                  No. 71163-6-1                         I
                                                                                             -n '-n
                                                                                             g-or
                     Respondent,
                                                  DIVISION ONE
          v.



ALBERT PERREARD                                   UNPUBLISHED OPINION

                     Appellant.                   FILED:   March 9, 2015


      PER CURIAM. Albert Perreard appeals from the judgment and sentence entered

following his conviction for second degree assault by strangulation. Perreard's court-

appointed attorney has filed a motion to withdraw on the ground that there is no basis

for a good faith argument on review. Pursuant to State v. Theobald, 78 Wash. 2d 184, 470
P.2d 188 (1970), and Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L Ed. 2d

493 (1967), the motion to withdraw must:

       [1] be accompanied by a brief referring to anything in the record that might
       arguably support the appeal. [2] A copy of counsel's brief should be
       furnished the indigent and [3] time allowed him to raise any points that he
       chooses; [4] the court-not counsel-then proceeds, after a full examination
       of all the proceedings, to decide whether the case is wholly frivolous.

Theobald, 78 Wash. 2d at 185 (quoting Anders v. California, 386 U.S. at 744).

       This procedure has been followed. Perreard's counsel on appeal filed a brief
with the motion to withdraw. Perreard was served with a copy of the brief and informed

of the right to file a statement of additional grounds for review. He did not file a

statement of additional grounds for review.
      The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issues raised by counsel:

      1.     Whether the information charging Perreard with assault in the
             second degree by strangulation was constitutionally sufficient?

      2.     Whether sufficient evidence supported Perreard's conviction for
             assault in the second degree by strangulation?

      3.     Whether the trial court erred in admitting evidence of Perreard's prior
             conduct as res gestae under ER 404(b)?

      4.     Whether the trial court erred in determining that Perreard knowingly and
             voluntarily waived his Miranda rights?

      The potential issues are wholly frivolous. Counsel's motion to withdraw is

granted and the appeal is dismissed.

                        FOR THE COURT:




                                                           &
                                                         l±Mw